DETAILED ACTION
This final office action is in response to applicant’s amendments filed on 10/13/2021 for response of office action mailed on 08/03/2021. Claims 1-3 and 5-8 are currently amended. No claim is cancelled and added. Claims 1-8 are being examined and pending.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected because of following minor informality:
In line 23 of claim 1, examiner suggests to replace “a newly obtained block” with - - the newly obtained block - -.

Response to Arguments
Applicant’s amendments to claim 1, filed on 10/13/2021, with respect to rejections under 35 U.S.C 112 (b) (lack of antecedent) have been considered. The amendments overcame the rejections, therefore the rejections have been withdrawn.
Applicant’s amendments to claim 1, filed on 10/13/2021, with respect to rejection under 35 U.S.C 103 have been fully considered. 
Regarding argument on claim 1 on page 7-9, claim 1 is amended with new limitation, the privileged node having a secret key and a public key associated with the secret key stored therein, the method comprising: a step of generating and storing, by the privileged node, the secret key; a step of broadcasting, by the privileged node, the public key to each of the normal nodes. The applicant’s amendments to claim 1 necessitated the new grounds of rejection presented in this office action. Hence, applicant’s arguments with respect to rejections of claim 1 along with dependent claims have been considered but are moot in view of the new grounds of rejection. New prior art, Karame et al. (US20200228318) is introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin. Unlocking Digital Crypto-Currencies”, O'Reilly Media, April 2014, hereinafter Anto) in view of Karame et al. (US20200228318, hereinafter Karame).
Regarding claim 1, Anto teaches a blockchain control method allowing each of a plurality of normal nodes (Anto: full nodes and lightweight nodes, Page 140; section of nodes types and roles) to manage a blockchain generated by a privileged node (Anto: Jing’s node acting as a miner and full node, it aggregates transactions into new blocks; Page 183, Para. 04) in a 5distributed manner, the blockchains all having same transaction history (Anto: every full node maintain a up-to-date copy of blockchain with all transactions; Page 147, para. 03; Page 148, para. 01), the method comprising: a step of transmitting, by each of the normal nodes, transaction data of a result of a transaction in a cryptocurrency to a transaction network (Anto: every bitcoin node receives a transaction, verifies the transaction, then forwards it to other nodes; Page 160, para. 03; Page 182, para. 04); a step of accumulating the transaction data transmitted to the transaction network in a transaction pool (Anto: every node maintains a temporary list of unconfirmed transactions in the memory pool and keep track of those transactions; Page 160, para. 02; Page 184, para. 01); a step of obtaining, by a privileged node, one or more of the transaction data from the transaction pool (Anto:  Jing’s node receives the unconfirmed transactions in the memory pool; Page 183, para. 04); a step of generating, by the privileged node, the block containing the transaction data obtained from the transaction pool (Anto: Jing’s node generating a block for the transactions in the memory pool; Page 184, para. 04-06; Page 185, para. 03-05; Page 192, para. 05); a step of broadcasting, by the privileged node, the generated block to the transaction network (Anto: Jing’s mining node transmits the block to all its peers; Page 201, para. 04); a step of obtaining, by each of the normal nodes, the broadcast block (Anto: Jing’s node transmits the block to all its peers. They receive, validate and then propagate the new block; Page 201, para. 04); a step of connecting, by each of the normal nodes, a newly obtained block to a Anto: newly validated block is added to the chain; Page 202, para. 05).
Yet, Anto does not teach the privileged node having a secret key and a public key associated with the secret key stored therein, the method comprising: a step of generating and storing, by the privileged node, the secret key; a step of broadcasting, by the privileged node, the public key to each of the normal nodes; a step of generating, by the privileged node, a signature value by using the secret key on data of a predetermined size at predetermined position in a block, a step of generating, by a privileged node, a block containing the generated signature value and a step of checking, by each of the normal nodes, authenticity of the signature value contained in the block by using the public key received from the privileged node. 
However, in the same field of endeavor, Karame teaches the privileged node (Karame: Miner with trusted App, Fig. 4) having a secret key and a public key associated with the secret key stored therein (Karame: the trusted App generates a signing key pair, SKtee and PKtee and keeps the SKtee in its memory; Para. 0141; Para. 0162), the method comprising: a step of generating and storing, by the privileged node, the secret key (Karame: the trusted App generates a signing key pair, SKtee and PKtee and keeps the SKtee in its memory; Para. 0141; Para. 0162); a step of broadcasting, by the privileged node, the public key to each of the normal nodes (Karame: the minder registers the trusted App to the blockchain by sends a registration transaction with Pktee as payload, once the transaction is verified, an entry including Pktee is recorded, then peers on the blockchain can retrieve Pktee; Para. 0127; Para. 0141, Para. 0145; Para. 0172); a step of generating, by the privileged node, a signature value by using the secret key on data of a predetermined size at predetermined position in a block (Karame: the trusted App computing a block signature using SKtee by signing the block header using SKtee at the location shown on Fig. 3; Para. 0056; Para. 0170); a step of generating, by a privileged node, a block containing the generated signature value (Karame: miner initiating a request for new block generation and computing a new block including the block signature; Para. 0056; Para. 0137); and a step of checking, by each of the normal nodes, authenticity of the signature value contained in the block by using the public key received from the privileged node (Karame: peers on the blockchain perform a block verification upon receiving the new block using the PKtee retrieved; Para. 0172-0175).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Anto to include the privileged node having a secret key and a public key associated with the secret key stored therein, the method comprising: a step of generating and storing, by the privileged node, the secret key; a step of broadcasting, by the privileged node, the public key to each of the normal nodes; a step of generating, by the privileged node, a signature value by using the secret key on data of a predetermined size at predetermined position in a block, a step of generating, by a privileged node, a block containing the generated signature value and a step of checking, by each of the normal nodes, authenticity of the signature value contained in the block by using the public key received from the privileged node as disclosed by Karame. One of ordinary skill in the art would have been motivated to make this modification in order to generate a block signature with secret key and validate the signature using a corresponding public key as suggested by Karame (Karame: Para. 0170 and Para. 0175). 
Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Anto in view of Karame,  and further in view of Floyd et al. (US10713727, hereinafter Floyd). 
Regarding claim 2, combination of Anto and Karame teaches the blockchain control method according to claim 1. In addition, Anto teaches wherein the privileged node reads transaction data accumulated in the transaction pool, and generates a 10block of a variable size depending on a data size of the read the transaction data (Anto: Page 164, para. 03: The block is made of a header, containing metadata, followed by a long list of transactions that make up the bulk of its size. The block header is 80 bytes, whereas the average transaction is at least 250 bytes and the average block contains more than 500 transactions; 

    PNG
    media_image1.png
    214
    624
    media_image1.png
    Greyscale

Page 175, para. 01: As you can see from the table above, while the block size increases rapidly, from 4KB with 16 transactions to a block size of 16 MB to fit 65,535 transactions; Page 184, para. 06: To construct the candidate block Jing’s bitcoin node selects transactions from the memory pool, by applying a priority metric to each transaction and adding the highest priority transactions first)
Yet, the combination does not teach the privileged node generates a block periodically.
However, in the same field of endeavor, Floyed teaches the privileged node generates the block periodically (Floyd: Col. 15, line 33-37: the enforcement server 315 may compile the block periodically (e.g., every five minutes, every ten minutes, etc.)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include the privileged node generates the block periodically as disclosed by Floyd. One of ordinary skill in the art would have been motivated to make this modification in order to better control the distributed ledger using enforcement server as suggested by Floyd (Floyd: Col. 11, line 3-17).
Regarding claim 4, combination of Anto and Karame teaches the blockchain control method according to claim 1. 
Yet, the combination does not teach wherein the privileged node adjusts timing of block generation depending on an activity level of transactions.
However, in the same field of endeavor, Floyd teaches wherein the privileged node adjusts timing of block generation depending on an activity level of transactions (Floyd: Col. 15, line 33-37: the enforcement server 315 may compile the block periodically (e.g., every five minutes, every ten minutes, etc.). It should be appreciated, that the period may change over time in an attempt to keep the block size below a threshold size; Col. 6, line 51-62: When the application transmits to the enforcement entity a transaction with an urgent priority indication, the reception of the urgent transaction may trigger the enforcement entity to compile a new block that includes any pending transactions received after the prior compilation period. Consequently, the urgent transaction may be processed faster than possible in a traditional blockchain implementation. It should be appreciated that while the block size may generally vary based upon the number of transactions received, the aperiodic compilation of a block in response to an urgent transaction may cause a greater variation in the block size than a traditional blockchain; Col. 9, line 52-55: the enforcement server 115 may periodically compile a plurality of transactions received from the plurality of autonomous vehicles 105. The enforcement server 115 may also aperiodically compile a plurality of transactions received from the plurality of autonomous vehicles 105 in response to receiving an urgent transaction). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the privileged node adjusts timing of block generation depending on an activity level of transactions as disclosed by Floyd. One of ordinary skill in the art would have been motivated to make this modification in order to better control the distributed ledger using enforcement server as suggested by Floyd (Floyd: Col. 11, line 3-17). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anto in view of Karame and Floyd,  and further in view of Bindea et al. (US20190123580, hereinafter Bindea).
Regarding claim 3, combination of Anto, Karame and Floyd teaches the blockchain control method according to claim 2. 

However, in the same field of endeavor, Bindea teaches wherein the privileged node sets a predetermined threshold of a data size of the transaction data to be used to generate the block and, when a data size of the transaction data read from the transaction pool is smaller than the predetermined threshold, skips generation of the block (Bindea: Fig. 8: transaction record validated? No, go to end, Yes, generate new block; Para. 0078: each node 801 b receiving the transaction record 802 a may further validate various other aspects of the transaction record 802 a including, for example, the syntax and data structure of the transaction record 802 a being correct, the size of the transaction record 802 a being within a predetermined range….If a node 801 b successfully validates the transaction record 802 a, it may forward the transaction record 802 a to one or more other nodes 801 b in the network; Para. 0079: In addition to validating and forwarding a transaction record 802 a, client applications associated with one or more of the nodes 801 may aggregate the transaction record 802 a with a plurality of other transaction records 802 b into a new block 803 a for the blockchain. At step 840, a node 801 may construct a new block 803 a by aggregating a plurality of received and validated transactions 802 that have not been included in a copy of the blockchain that the node 801 stores and broadcast the new block 803 a to the network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the privileged node sets a predetermined threshold of a data size of the transaction data to be used to generate the block and, when a data size of the transaction data read from the transaction pool is smaller than the predetermined threshold, skips generation of the block as disclosed by Bindea. One . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anto in view of Karame,  and further in view of  Dottax et al. (US20170351849, hereinafter Dottax). 
Regarding claim 5, combination of Anto and Karame teaches the blockchain control method according to claim 1. 
Yet, the combination does not explicitly teach wherein the secret key is saved in an encrypted state in a nonvolatile memory of the privileged node; and the privileged node reads the secret key from the nonvolatile memory into a volatile memory, decrypts the secret key in the volatile memory, then generates a signature value, and erase the secret key from the volatile memory after generation of the block.
However, in the same field of endeavor, Dottax teaches wherein the secret key is saved in an encrypted state in a nonvolatile memory of the privileged node (Dottax: Para. 0020: said encrypted version (private key) is stored in a non-volatile memory of the electronic apparatus), and the privileged node reads the secret key from the nonvolatile memory into a volatile memory, decrypts the secret key in the volatile memory, then generates a signature value, and erase the secret key from the volatile memory after generation of the block (Dottax: Para. 0020:  method comprises a step of decryption, by the authentication module, of the private key of the authentication module from an encrypted version of the private key of the authentication module….the private key of the authentication module obtained by the decryption step is stored in a random access memory of the electronic apparatus; Para. 0103: authentication module 40 can decrypt the private key of the application App_SK using this second AEK derivation key (step E32). The private key of the application App_SK can then be temporarily stored in the random access memory of the control unit 12; Para. 0111: The recognition result R obtained in the step E40 and the challenge SE_Ch received in the step E28 are signed by means of a cryptographic signing algorithm and the private key of the application App_SK temporarily stored in random access memory (after which this private key App_SK can be erased from the random access memory), which makes it possible to obtain a signature SIG2 (step E42)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the secret key is saved in an encrypted state in a nonvolatile memory of the privileged node, and the privileged node reads the secret key from the nonvolatile memory into a volatile memory, decrypts the secret key in the volatile memory, then generates a signature value, and erase the secret key from the volatile memory after generation of the block as disclosed by Dottax. One of ordinary skill in the art would have been motivated to make this modification in order to protect private key as suggested by Dottax (Dottax: Para. 0020). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anto in view of Karame, and further in view of Dottax and Hartley et al. (US20140205092, hereinafter Hartley). 
Regarding claim 6, combination of Anto and Karame teaches the blockchain control method according to claim 1. 
Yet, the combination does not teach wherein the secret key is divided into a plurality of parts, the parts being individually saved in a plurality of nonvolatile memories of the privileged node, and the privileged node reads the parts of the secret key from the nonvolatile memories into a volatile memory to form the secret key, then generates a signature value, and erases the secret key from the volatile memory after generation of the block.
However, in the same field of endeavor, Hartley teaches wherein the secret key is divided into a plurality of parts, the parts being individually saved in a plurality of nonvolatile memories of the privileged node, and the privileged node reads the parts of the secret key from the nonvolatile The secret information used to derive the private key can be divided into multiple components, including the trust anchor and a “secret values” that is embedded in the electronic circuit 300 by the chip manufacturer 110 (e.g., in block 204, FIG. 2). In some example embodiments, the secret can be arranged into three different components, one in logic gates 324, one in fuses 332, and one in ROM 334, to form a split key. The three key splits can be combined to generate one secret value). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the secret key is divided into a plurality of parts, the parts being individually saved in a plurality of nonvolatile memories of the privileged node, and the privileged node reads the parts of the secret key from the nonvolatile memories into a volatile memory to form the secret key as disclosed by Hartley. One of ordinary skill in the art would have been motivated to make this modification in order to protect private key as suggested by Hartley (Hartley: Para. 0108)
However, in the same field of endeavor, Dottax teaches generating a signature value, and erases the secret key from the volatile memory after generation of the block (Dottax: Para. 0020:  method comprises a step of decryption, by the authentication module, of the private key of the authentication module from an encrypted version of the private key of the authentication module….the private key of the authentication module obtained by the decryption step is stored in a random access memory of the electronic apparatus; Para. 0103: authentication module 40 can decrypt the private key of the application App_SK using this second AEK derivation key (step E32). The private key of the application App_SK can then be temporarily stored in the random access memory of the control unit 12; Para. 0111: The recognition result R obtained in the step E40 and the challenge SE_Ch received in the step E28 are signed by means of a cryptographic signing algorithm and the private key of the application App_SK temporarily stored in random access memory (after which this private key App_SK can be erased from the random access memory), which makes it possible to obtain a signature SIG2 (step E42)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include generating a signature value, and erases the secret key from the volatile memory after generation of the block as disclosed by Dottax. One of ordinary skill in the art would have been motivated to make this modification in order to protect private key as suggested by Dottax (Dottax: Para. 0020).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anto in view of Karame,  and further in view of Lu et al. (US20190347654, hereinafter Lu). 
Regarding claim 7, combination of Anto and Karame teaches the blockchain control method according to claim 1. 
Yet, the combination does not teach a step of changing, by the privileged node, the secret key when a predetermined changing condition is satisfied; and a step of broadcasting, by the privileged node, a new public key associated with the changed secret key resulting from the change to the transaction network.
However, in the same field of endeavor, Lu teaches a step of changing, by the privileged node, the secret key when a predetermined changing condition is satisfied and a step of broadcasting, by the privileged node, a new public key associated with the changed secret key resulting from the change to the transaction network (Lu: Para. 0036: the supervision keys are generated by using the asymmetric encryption algorithm. The supervision keys can be dynamically updated, and a specific update method can be performed based on the predetermined rule. For example, the supervision keys are updated once a day or once a week, and a supervision public key in updated supervision keys is broadcasted to blockchain nodes in a blockchain). 
. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anto in view of Karame and Lu, and further in view of Morishita (US6839837). 
Regarding claim 8, combination of Anto, Karame and Lu teaches the blockchain control method according to claim 7. 
Yet, the combination does not teach wherein the secret key is saved in a nonvolatile memory of the privileged node, and 5upon detecting access to the nonvolatile memory from a communication terminal other than the privileged node, the privileged node changes the secret key.
However, in the same field of endeavor, Morishita teaches wherein the secret key is saved in a nonvolatile memory of the privileged node, and 5upon detecting access to the nonvolatile memory from a communication terminal other than the privileged node, the privileged node changes the secret key (Morishita: Claim 1: providing different keys for the first and second cryptosystem keys if the illegal access determining means detects an illegal access; Col. 1, line 28-38: In FIG. 5, microcomputer 1 includes a system memory (i.e., storage means) 2, a rewritable and nonvolatile memory, in which a control program such as the Kernel in the OS is stored. The system memory 2 stores (i) decrypting key FK used for decrypting data such as an encrypted control program based on a specific decrypting algorithm, and (ii) decrypting-process information FT which includes a program for executing the decrypting algorithm by using the decrypting key FK. The decrypting key FK and decrypting-process information FT are stored in the system memory 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the secret key is saved in a nonvolatile memory of the privileged node, and 5upon detecting access to the nonvolatile memory from a communication terminal other than the privileged node, the privileged node changes the secret key as disclosed by Morishita. One of ordinary skill in the art would have been motivated to make this modification in order to prevent an illegal user from decrypting secret information stored in an IC card as suggested by Morishita (Morishita: Col. 1, line 9-11).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Destefanis et al. US20200278963: mempool, transaction size, block size
Bathen et al. US20180139278: mempool, miner/client node, miner’s signature
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                          /TAGHI T ARANI/ Supervisory Patent Examiner, Art Unit 2438